Citation Nr: 1449230	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  13-13 505	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for the residuals of status post open reduction with internal fixation of a fractured left ankle with degenerative joint disease, currently rated as 30 percent disabling. 

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as being secondary to exposure to chemical dioxins. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1959 to January 1963. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities and an increased rating for the left ankle disability. 

In August 2013, the Board issued a Decision/Remand with respect to the three issues listed on the front page.  The Board denied the Veteran's claim for an increased rating for his left ankle disability.  The remaining two issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  Following notification of the Board's action with respect to the issue involving the left ankle, the Veteran appealed to the United States Court of Appeals for Veterans' Claims, hereinafter the Court.  Subsequent to that appeal, and upon reviewing a Joint Motion for Partial Remand (JMR) submitted by the Veteran (and the VA), the Court adopted the position espoused in the JMR and vacated the Board's action with respect to the left ankle disability issue.  The claim has since been returned to the Board for further action in keeping with the JMR and the subsequent enabling Order of June 2014.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development sought in the Board's previous remand with regard to the peripheral neuropathy and TDIU issues has not yet been completed.  

The Veteran would be entitled to a higher rating if he had loss of use of the foot. 38 C.F.R. Part 4, Diagnostic Code 5284 (2013).  The parties to the JMR agreed that a VA examiners opinion was conclusory and that the Board erred in relying upon the examiner's opinion.  The question of whether the Veteran would be equally well served by amputation with prosthesis in place is medical and the Board must obtain a medical opinion to answer the question.  

Accordingly, the appeal is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo an examination with respect to his right ankle disability.  The examiner should review the claims folder.

The examiner should provide an opinion as to whether as to whether the Veteran has effective function remaining in the ankle/foot with an amputation stump at the site of election below the knee with use of a suitable prosthesis.  

The examiner should also provide an opinion as to whether the disability would be expected to cause marked interference with employment were the Veteran to attempt employment.

The examiner must provide reasons for this opinion.

The examiner should also note the angle of any left ankle ankylosis.

3.  Ask the Veteran to complete a formal application for TDIU.  

4.  Schedule the Veteran for an examination in order to determine whether his claimed peripheral neuropathy of the extremities is related to a disease or injury in service. 

The examiner should indicate in the examination report or addendum that the claims folder was reviewed.  Again, any tests and studies deemed necessary should be accomplished at this time.

The examiner should render an opinion as to whether it is at least as likely as not that any peripheral neuropathy demonstrated since 2011 began in military service, or is related to a disease or injury in military service, to include exposure to herbicides. 

The examiner may use the following language, as be appropriate:  "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

If further testing or examination by specialists is required to evaluate the claimed disabilities, such testing or examination is to be done before completion of the examination report. 

6.  The Veteran should be schedule for a VA examination to determine whether his service-connected disabilities preclude substantially gainful employment. 

The examiner should make a determination as to whether the service connected left ankle disability would prevent him from obtaining or retaining gainful employment for which his education and occupational experience would otherwise qualify him. 

Gainful employment means employment that is not sheltered and pays above the poverty rate for a single person.

The examiner should also state whether the opinion would change of peripheral neuropathy were considered as part of the service connected disabilities.

The examiner should provide reasons for all opinions.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the Veteran's service-connected disability prevents him from obtaining and maintaining gainful employment, this should be fully explained.

7.  If there is any period during the appeal when the Veteran did not meet the percentage requirements for TDIU, the claim for TDIU should be referred to the Director of VA's Compensation and Pension Service for adjudication under the provisions of 38 C.F.R. 4.16(b) (2013).

8.  If any benefit sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

